In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                                _________________
                                  NO. 09-12-00048-CR
                                  _________________

                     GERALD GLENN NUGENT, JR., Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

________________________________________________________________________

                  On Appeal from the 253rd District Court
                          Liberty County, Texas
                         Trial Cause No. CR28370
________________________________________________________________________

                                         ORDER

       The brief of the appellant was originally due on June 25, 2012. On November 29,

2012, we abated this appeal and remanded the case to the trial court for the purpose of

determining why the brief of the appellant has not been filed and to determine whether

appellant’s retained attorney, Scott Pawgan, has abandoned the appeal. In a hearing

conducted on December 19, 2012, the trial court found that the appellant, Gerald Glenn

Nugent, Jr., desires to appeal and that his retained counsel has not abandoned the appeal.

At the hearing, counsel represented to the trial court that “everything’s prepared, ready to

go” but claimed he could not file the brief due to the appeal being abated. The abatement
                                             1
of an appeal for the limited purpose of determining why counsel failed to file a brief is no

reason not to file the brief.

        The trial court shall conduct a hearing within twenty days of the date of this order.

If at the hearing counsel fails to prove that he has prepared and filed with the Court of

Appeals a brief together with a motion for leave to allow late filing of the brief, the trial

court shall consider whether counsel has abandoned the appeal.            If the trial court

determines that counsel has abandoned the appeal by failing to file a brief with the Court

of Appeals, the trial court shall immediately determine whether appellant is indigent and

new counsel should be appointed for the appeal, or if the appellant is not indigent

whether appellant requires additional time to retain new counsel or prepare a brief pro se.

See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2) (West Supp. 2012). The trial court shall

prepare written findings and recommendations.            A supplemental clerk’s record,

containing any orders and findings of the trial court, together with a supplemental

reporter’s record of the hearing here ordered, shall be filed on or before February 25,

2013.

        ORDER ENTERED January 24, 2013.

                                                         PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.




                                              2